NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11/23/2021 has been entered. Claims 1-4, 6-7, and 10-20 are pending in this application.

Applicant’s amendments to the claims have overcome the 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Non-Final Office Action mailed 08/23/2021.

Reasons for Allowance
Claims 1-4, 6-7, and 10-20 are allowed.

Regarding claim 1 and their dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a light guide plate comprising a light-entering surface, a light-exiting surface opposite to the light-entering surface, a plurality of blind holes arranged at the light-exiting surface of the light guide plate, and a light-converting unit arranged in each of the plurality of blind holes, wherein the light-converting unit comprises a container made of a light-transmitting material, and a light-converting material located in the container, and an air gap is between an outer wall of the container and an inner wall of each of the blind holes, wherein each of the blind holes is 
The closet prior art, ILLEK (US 2015/0097198), does not include the combination of all the claimed limitations above, specifically the light guide plate includes a light-entering surface, a light-exiting surface opposite to the light-entering surface, a plurality of blind holes arranged at the light-exiting surface of the light guide plate, a light-converting unit arranged in each of the plurality of blind holes, the light-converting unit includes a container made of a light-transmitting material, and a light-converting material located in the container, and an air gap is between an outer wall of the container and an inner wall of each of the blind holes, each of the blind holes is cylinder-like, and the outer wall of the container is an inclined surface as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the ILLEK reference in the manner required by the claims. 
In other words, the prior art taken as a whole does not show or suggest the combination of the cylinder-like blind holes arranged at the light-exiting surface of the light guide plate, the inclined surface of the container of the light-converting unit arranged in the cylinder-like blind holes, and the air gap between the inclined surface of the container of the light-converting unit and the cylinder-like blind holes as claimed.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 11, claim 17, and their dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a 
The closet prior art, ILLEK (US 2015/0097198), does not include the combination of all the claimed limitations above, specifically the light guide plate includes a light-entering surface, a light-exiting surface opposite to the light-entering surface, a plurality of blind holes arranged at the light-exiting surface of the light guide plate, a light-converting unit arranged in each of the plurality of blind holes, the light-converting unit includes a container made of a light-transmitting material, and a light-converting material located in the container, and an air gap is between an outer wall of the container and an inner wall of each of the blind holes, each of the blind holes is cylinder-like, and the outer wall of the container is an inclined surface as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the ILLEK reference in the manner required by the claims. 
In other words, the prior art taken as a whole does not show or suggest the combination of the cylinder-like blind holes arranged at the light-exiting surface of the light guide plate, the inclined surface of the container of the light-converting unit arranged in the cylinder-like blind 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875